 
 
I 
111th CONGRESS
1st Session
H. R. 1226 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2009 
Ms. Herseth Sandlin (for herself and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To prohibit the importation of ruminants and swine, and fresh and frozen meat and products of ruminants and swine, from Argentina until the Secretary of Agriculture certifies to Congress that every region of Argentina is free of foot and mouth disease without vaccination. 
 
 
1.Short titleThis Act may be cited as the Foot and Mouth Disease Prevention Act of 2009.
2.Prohibition on importation of Argentine ruminants and swine until Argentina is free of foot and mouth disease without vaccinationThe Secretary of Agriculture shall prohibit the importation into the United States of any ruminant or swine, or any fresh (including chilled or frozen) meat or fresh (including chilled or frozen) product of any ruminant or swine, that is born, raised, or slaughtered in Argentina until the Secretary certifies to Congress that every region of Argentina is free of foot and mouth disease without vaccination. 
 
